92 F.3d 1180
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Samuel Grace NEAL, Plaintiff-Appellant,v.Bernard SMITH, Acting Warden;  Major Jednorski;  R. White,Captain;  Lieutenant McGowan;  Lieutenant Johnson;  Sgt.Bruce;  Co Minor;  Carol Jackson;  Co Shearn, RemedyCoordinator Investigator, Defendants-Appellees.
No. 94-7408.
United States Court of Appeals, Fourth Circuit.
Aug. 2, 1996.

Samuel Grace Neal, Appellant Pro Se.
John Joseph Curran, Attorney General, Glenn William Bell, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
Before WILKINSON, Chief Judge, HALL, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.  The district court awarded summary judgment as to some claims and Defendants and conducted a jury trial as to the remaining claims and Defendants.  At the close of the evidence, the court granted Defendants' Fed.R.Civ.P. 50(a) motion for judgment as a matter of law.  With regard to the award of summary judgment, we have reviewed the record and the district court's opinion and find no reversible error.  Our de novo review of the trial transcript similarly discloses no error in the decision to grant the Rule 50(a) motion.  Accordingly, we affirm the district court's judgment.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED